Citation Nr: 0723686	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rectal cancer, 
claimed as due to exposure to herbicides in service.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to service-
connected fracture of the left tibia and fibula.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to service-
connected fracture of the left tibia and fibula.

5.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased initial disability rating for 
degenerative arthritis of the spine, L4-L5, currently 
evaluated as noncompensable.

7.  Entitlement to an increased disability rating for 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2002, April 2003, April 
2005, and December 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of entitlement to service connection for coronary 
artery disease (CAD), claimed as secondary to service-
connected diabetes mellitus type II; and entitlement to 
service connection for degenerative joint disease (DJD) of 
the left and right knees, claimed as secondary to service-
connected fracture of the tibia and fibula with bowing of 
fracture site, and increased rating for the tibia/fibula 
fractures are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's rectal cancer and his period of active duty 
service.

2.  The veteran's diabetes mellitus does not require insulin 
or regulation of activities.  

3.  Medical evidence of record shows essentially normal range 
of motion of the thoracolumbar spine without pain or evidence 
of functional loss.


CONCLUSIONS OF LAW

1.  Service connection for rectal cancer, claimed as due to 
exposure to herbicides in service, is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).

2.  The criteria for a disability rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.119, Diagnostic Code 7913 (2006).

3.  The criteria for an initial compensable disability rating 
for degenerative arthritis of the spine, L4-L5, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Rectal Cancer,
Claimed as Due to Herbicide Exposure

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  VA law and regulation specify 
the diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the veteran claims that his rectal cancer is due to 
exposure to herbicides while he was in service in Vietnam.  
The veteran's service records reflect that he indeed served 
in Vietnam.  Therefore, exposure to herbicides is not 
questioned.  However, rectal cancer is not among the listed 
diseases determined to be associated with herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Furthermore, there is no competent evidence suggesting a 
relationship between the 
Veteran's rectal cancer and his period of active service.  
There is no diagnosis of carcinoma in service or within a 
year of separation, rendering the veteran unable to qualify 
for the presumption for chronic diseases.  In fact, there is 
no diagnosis of rectal cancer until many years after the 
veteran's separation from service in October 1968.  The 
veteran did not have villous adenoma removed from the low 
rectum until 1997.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The veteran's personal, lay opinion as to any relationship 
between his rectal cancer and his period of service and 
exposure to herbicides is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for rectal cancer, claimed as secondary to 
exposure to herbicides in service.  38 U.S.C.A. § 5107(b).  

Increased Initial Disability Rating for Diabetes Mellitus, 
Type II,
Currently Evaluated as 20 Percent Disabling

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the veteran has appealed the 20 percent disability 
rating assigned for diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7913.  The next higher evaluation, 40 
percent, is awarded when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  The veteran was afforded a VA 
diabetes mellitus examination in February 2005.  The examiner 
noted that the veteran was put on an 1800 calorie American 
Diabetes Association (cal ADA) diet, prescribed Glucotrol, 
and told to exercise more to control his non-insulin-
dependent diabetes mellitus.  He has never been hospitalized 
for control of his non-insulin-dependent diabetes mellitus, 
and the veteran does not have neuropathy due to his diabetes.  
Thus, although the veteran's diabetes does require restricted 
diet, it does not require insulin or regulation of 
activities.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 20 percent for diabetes 
mellitus under Code 7913.  38 C.F.R. § 4.3.


Increased Initial Disability Rating for Degenerative 
Arthritis of the Spine,
L4-L5, Currently Evaluated as Noncompensable

The Board notes that the veteran filed his claim for service 
connection for a lower back condition, as secondary to his 
service-connected fracture of the tibia and fibula, in May 
2005.  He was granted service connection for his low back 
condition in an August 2005 rating decision and granted a 
noncompensable disability rating.  The veteran appeals that 
decision, arguing he is entitled to a higher evaluation due 
to extreme pain associated with the condition.  

Evaluations of spinal disabilities are conducted according to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Note (1) to the General Rating Formula indicates that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  
Note (2) specifies that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, Plate V 
(depicting normal range of motion for the spinal segments). 

DJD disease of the lumbar spine is evaluated under Code 5242, 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a 
(2006).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 10 percent 
evaluation when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
award is granted when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (additional factors for consideration when rating 
disability from arthritis).  

Here, X-rays taken of the lumbar spine in November 2005 
revealed osteophytes at L4 and L5 consistent with early 
degenerative osteoarthritis.  There were no compression 
fractures or evidence of spondylolisthesis.  The pedicles and 
sacroiliac joints were intact.  

The veteran was also afforded a VA joints examination in 
November 2005.  The examiner noted subjective complaints of 
weekly exacerbations of low back pain which last 
approximately one day, as well as complaints of increased 
pain with prolonged walking or sitting.  The veteran reported 
no difficulties with the activities of daily living and 
requires no brace or other assistive aids.  Objectively, the 
examiner noted there were no fixed deformities.  Rage of 
motion tests of the lumbar spine revealed forward flexion to 
90 degrees; extension to 35 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 55 degrees, 
bilaterally.   There was no tenderness, redness, or muscle 
spasm present.  Knee jerk reflex testing was +4 bilaterally, 
while ankle jerk reflex testing was +1 bilaterally.  After 
repetitive motion, there was no increased loss of motion due 
to pain, fatigue, weakness, or lack of endurance. 

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 10 percent 
disability rating for DJD of the thoracolumbar spine.  38 
C.F.R. § 4.7.  The November 2005 VA joints examination 
reflects essentially normal range of motion of the 
thoracolumbar spine.  In fact, the range of motion findings 
fall short of the criteria for a 10 percent rating, again 
providing more evidence against this claim.  Again, the 
November 2005 VA examination shows no evidence of painful 
motion, spasm, weakness, tenderness, or deformity to support 
an increased evaluation based on functional loss.  In fact, 
the examiner noted that the veteran was able to perform range 
of motion exercises with no pain, weakness, fatigability, 
incoordination, or additional limitation of motion.     

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for DJD 
of the thoracolumbar spine.  38 C.F.R. § 4.3.  There is 
insufficient evidence of limitation of motion or functional 
loss to warrant an increased evaluation. 



Extra-Schedular Consideration

Finally, although consideration has been given to the 
question of an extra-schedular evaluation, the Board finds no 
reason to refer the case to the Compensation and Pension 
Service to consider whether it is warranted.  An extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) may be 
assigned when there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
See VAOPGCPREC 6-96.  In this case, there is no evidence of 
any hospitalization associated with the service-connected 
disabilities in question.  In addition, although the veteran 
is unemployed, records reflect that he retired due to his 
non-service-connected rectal cancer rather than due to any 
service-connected condition.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2002, May 2004, July 2004, February 2005, and May 2005, 
as well as in the April 2003, January 2006, and December 2006 
statements of the case and May 2004 supplemental statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the April 2003, January 2006, and 
December 2006 statements of the case and May 2004 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to several of the rating decisions on 
appeal, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was informed to send any evidence in his 
possession which he felt would support his claim by letters 
dated May 2004, July 2004, February 2005, and May 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by correspondence dated March 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, private medical records, VA 
treatment records, and multiple VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well lay evidence in the form 
of his own written statements.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for rectal cancer, claimed as due to 
exposure to herbicides in service, is denied.

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.  

An initial compensable disability rating for degenerative 
arthritis of the spine, L4-L5, is denied.  


REMAND

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established when there is aggravation of a non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

The Board emphasizes that in the RO's April 2005 and December 
2005 rating decisions only addressed whether the veteran's 
coronary artery disease (CAD) and degenerative joint disease 
(DJD) of the left and right knees were proximately due to his 
service-connected diabetes mellitus and left leg condition, 
respectively.  These rating decisions did not address whether 
the veteran's CAD and DJD of the left and right knees could 
be aggravated by his service-connected conditions.  In 
addition, the Board notes that there is no competent medical 
opinion of record as to whether the service-connected 
disabilities have in fact aggravated the conditions for which 
the veteran now seeks service connection.  The Board 
emphasizes that it is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, a remand is required in order to 
determine whether the veteran's CAD and DJD of the left and 
right knees are aggravated by his service-connected 
disabilities.  It is further noted that the question of an 
increased rating for the fractured tibia and fibula is 
inextricably intertwined with the issue of service connection 
for DJD of the left knee and decision on that issue must be 
deferred pending the results and opinions on examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA cardiology examination to determine 
the nature and severity of his coronary 
artery disease (CAD).  A cardiologist 
should perform the examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies deemed necessary by the examiner 
should be performed.  Based on findings 
from the claims folder and from the 
physical examination, the examiner is 
asked to answer the following question: Is 
it as likely as not that the veteran's 
service-connected diabetes mellitus has 
caused an increase in severity of the 
veteran's CAD?  Any opinion should be 
supported by a complete rationale.

2. The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and severity of his 
degenerative joint disease of the left and 
right knees.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies deemed necessary by the 
examiner should be performed, but should 
include range of motion in degrees and X-
ray studies.  The examination report 
should also include findings as to more or 
less movement of any joint, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, atrophy, or 
instability.  Based on findings from the 
claims folder and from the physical 
examination, the examiner is asked to 
answer the following question: Is it as 
likely as not that the veteran's service-
connected fracture of the tibia and fibula 
has caused an increase in severity of the 
veteran's degenerative joint disease of 
the left and right knees?  Any opinion 
should be supported by a complete 
rationale.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


